Sprague, J.,
delivered the opinion of the Court.
On an appeal to this Court, from a judgment of an inferior Court, in cases of felony, when the judgment of the Court below is affirmed, the judgment of the appellate Court is entered in its minutes, and a certified copy of such entry is immediately remitted to the Clerk of the Court, from which the appeal ivas taken; from ivkich time the appellate Court has no further jurisdiction of the cause thus appealed; and on the receipt and filing of such remittitur by the Clerk of the Court from which the appeal was taken, such Court is *104immediately re-invested Avith full and exclusive jurisdiction of the case, and niay make any and all orders necessary to carry the judgment into effect. (Sections 504, 505 and 506, Crim. Prac. Act.)
And Avhen a judgment of death, for any cause, shall remain in full force, unsuspended and unexecuted, at any time after the lapse of sixty days after its rendition, the Court in Avhich such judgment Avas originally entered, on application of the District Attorney, must proceed in accordance Avith Sections 478 and 479 of the Criminal Practice Act, and order the defendant to be brought before it; and on such appearance, if no legal cause be shown against the execution of the judgment, may make an order directing the Sheriff of the proper county to execute the judgment at a specified time, and in the manner prescribed by law; and a certified copy of this order, signed by the Judge and delivered to the Sheriff, is the warrant of that officer for the full and complete execution of the judgment.
On the simple affirmance of an order or judgment appealed from, no order of the appellate Court, directing the Court, from which the appeal is taken, to proceed to enforce the judgment, is necessary to re-invest that Court with jurisdiction. Its jurisdiction is simply suspended by the appeal, and on the return of the remittitur from the appellate Court, the appellate Court loses its jurisdiction of the case, and the ' Court from which the appeal was taken resumes its jurisdiction as fully and absolutely as though no appeal or suspension of its jurisdiction had ever occurred.
The mode of executing judgments in criminal cases is prescribed and controlled by statute, and not by order of an appellate Court; and it is not to be presumed that a Court, from Avhose judgment an appeal has been taken, will neglect to enforce its judgment, or that such Court requires a mandate from the appellate Court to prompt it to a performance of its duty, after the original judgment has been approved by the appellate Court, and it has again obtained complete and exclusive jurisdiction thereof.
The proceedings of the Court below, from which this appeal was taken, seem to have been in strict compliance with *105the law; and the appeal is without merit and frivolous, resulting only in a delay of justice, and the necessity of again repeating the same proceedings in the Court below, to effect the final execution of the judgment.
Order affirmed.